Exhibit 10.3 - Form of Performance Cash Award Letter June xx, [Name] [Location] Dear [Name]: Bristow Group Inc. (the “Company”) hereby awards to you effective as of the date hereof(“Award Date”) a Performance Cash Award which represents the opportunity for you to receive up to $, which is 200% of your target award of $,upon the Company’s achievement of a performance goal over a specified performance period. This award is made in accordance with the Bristow Group Inc. 2007 Long Term Incentive Plan (the “Plan”). Your Performance Cash Award is more fully described in the attached Appendix A, Terms and Conditions of Employee Performance Cash Award (which Appendix A, together with this letter, is the “Award Letter”).Any capitalized term used and not defined in the Award Letter has the meaning set forth in the Plan. In the event there is an inconsistency between the terms of the Plan and the Award Letter, the terms of the Plan control. The amount of cash you may earn will be determined based upon the Company’s achievement of a performance goal during the three year period following the Award Date as described in Appendix A. Your Performance Cash Award is subject to the terms and conditions set forth in the enclosed Plan, the Prospectus for the Plan, this Award Letter and any rules and regulations adopted by the Compensation Committee of the Company’s Board of Directors in accordance with the terms of the Plan.Note that in most circumstances, the amount to be paid to you pursuant to your Performance Cash Award will be taxable compensation income to you when paid. You should closely review Appendix A and the Plan Prospectus for important details about the tax treatment of your Performance Cash Award. This Award Letter, the Plan, and any other attachments should be retained in your files for future reference. Congratulations on your award. Very truly yours, Hilary S.
